POPE, Justice.
The question presented in this case is the same as that today decided in Humble Oil *172& Refining Co. v. Calvert, 414 S.W.2d 172. Both cases were jointly presented to the courts below because the issue is common to both of them. In 1957 Yoakum Industries sold its leather processing and manufacturing business, and since that time all of its income has been from interest and dividends paid by foreign corporations. As in Humble, the Comptroller in 1963 assessed Yoakum Industries with additional taxes which it paid and for which this suit was brought to recover. For the reasons expressed in Humble, the receipts of interest and dividends were from foreign corporations and did not constitute business done in Texas within the meaning of art. 12.02, Title 122a, Vernon’s Ann. Civ. St.
The judgment of the court of civil appeals is reversed and the judgment of the trial court is affirmed.
STEAKLEY, J., not sitting in this case.